UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6672


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JEROME FREDERICK SATTERFIELD,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:99-cr-00131-TDS-1)


Submitted: October 26, 2018                                 Decided: November 15, 2018


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome Frederick Satterfield, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jerome Frederick Satterfield appeals from the district court’s order granting his

motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2) (2012), but denying

his request to have his federal sentence run concurrently to his state sentence. We have

reviewed the court’s order de novo and find no error. United States v. Peters, 843 F.3d
572, 577 (4th Cir. 2016), cert. denied, 137 S. Ct. 2267 (2017) (stating standard of

review). We therefore affirm. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2